Citation Nr: 1504216	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO. 12-21 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a lumbosacral spine disability.
 
2. Entitlement to service connection for a lumbosacral spine disability to include as secondary to residuals of a service-connected left thigh gunshot wound.

3. Entitlement to service connection for cervical spine condition disability to include as secondary to residuals of a service-connected left thigh gunshot wound.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1972.

This case comes before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a June 2011 rating decision of the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in Chicago, Illinois. The Veteran testified at a hearing at the Chicago RO before the undersigned Veterans Law Judge (hereinafter "VLJ") in April 2014. A copy of the hearing transcript is of record and has been reviewed. At the April 2014 hearing, the undersigned VLJ and representative for the Veteran outlined the issue on appeal, engaged in a colloquy as to the substantiation of the claim, and identified any outstanding evidence that needed to be obtained. Overall, the hearing was legally sufficient and the duty to assist has been met. No prejudice in the conduct of the hearing is shown or has been alleged. 38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a copy of the April 2014 hearing transcript.

The issue of entitlement to service connection for a lumbosacral spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development in the REMAND below.



FINDINGS OF FACT

1. A May 2004 rating decision denied entitlement to service connection for a lumbosacral spine disability; the Veteran was notified of the decision but did not appeal.
 
2. There is no current diagnosis of any cervical spine disability.


CONCLUSIONS OF LAW

1. The May 2004 rating decision denying service connection for a lumbosacral spine disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.159, 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
2. New and material evidence has been received to reopen the claim for service connection for a lumbosacral spine disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.304 (2014).

3. The criteria are not met for entitlement to service connection for a cervical spine disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.307, 3.309, 3.310, 3.326, 3.327 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by the letter sent to the Veteran in April 2010, prior to the initial Agency of Original Jurisdiction (AOJ) decision. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). In addition, as one issue in this case involves new and material evidence, VA is required to look at the bases for the prior denial and notify the veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial. The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied. Kent v. Nicholson, 20 Vet. App. 1 (2006). The April 2010 letter satisfied this requirement. The April 2010 letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was afforded a VA examination in April 2010. The VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claim as to any cervical spine disability.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his cervical spine disability claim.

New and Material Evidence Claims

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 U.S.C.A. § 5108; 38 C.F.R.  § 3.156(a).

Although the RO reopened the claim for service connection for a lumbosacral spine disability, in the June 2012 statement of the case, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that new and material evidence has been received, then the case must be reopened and any RO determination in this regard is irrelevant. Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.

The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The United States Court of Appeals for the Federal Circuit (hereinafter "Federal Circuit") has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (2000).

The Veteran's claim for entitlement to service connection for lumbosacral spine disability was denied in a May 2004 rating decision. The RO found, in relevant part, that the medical evidence of record did not demonstrate a relationship between the Veteran's back condition and some event or injury during military service or a service-connected disability (prostate cancer). The Veteran was notified of this decision, but did not appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence added to the record since the May 2004 final rating decisions includes statements from the Veteran reiterating his service connection claim for his back injury. More important, the Veteran described in detail, most recently at the April 2014 hearing before the VLJ, the stress placed upon his back as he repeatedly jumped out of low hovering helicopters while carrying a large quantity of heavy military equipment. In short, the Veteran's back might have already endured a large amount of stress when he suffered a gunshot wound to his thigh. The Board notes further that the Veteran also now contends alternatively that his low back disability is secondary to his service-connected left thigh gunshot wound residuals.

Based upon a comprehensive review, the Board finds the evidence added to the record since the final rating decision for lumbosacral spine disability is new and material. Accordingly, the claim of service connection for lumbosacral spine disability must be reopened.

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate: (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

The Federal Circuit has held that for purposes of 3.303(b), where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

Arthritis (degenerative joint disease) is listed as a chronic condition under 38 C.F.R. § 3.309(a). Therefore, arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, arthritis may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown to be present. 38 U.S.C.A. § 1110. Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, there is no medical evidence to support a diagnosis of a cervical spine disability. See Brammer, 3 Vet. App. at 225. On a VA spine examination in April 2010, the Veteran neither reported nor was there a finding of a cervical spine disability. Further, VA outpatient treatment records do not reveal complaints or findings of a current cervical spine disability. The evidence fails to show that the Veteran exhibits a cervical spine disability that had its clinical onset in service or that is otherwise related to active service. In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim. See 38 C.F.R. § 3.303; Brammer, 3 Vet. App. at 225 and McClain, 21 Vet. App. at 320-21.

In the absence of any competent evidence of cervical spine condition disability, the Board must conclude the Veteran does not currently have such a disability. Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 53.






							(Continued on the next page)

ORDER

New and material evidence having been received, the claim for service connection for a lumbosacral spine disability is reopened, and the appeal is granted to this extent only.

Entitlement to service connection for cervical spine disability to include as secondary to residuals of a service-connected left thigh gunshot wound is denied.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claim for service connection for a low back disability, so the Veteran is afforded every possible consideration.

On VA examination in April 2010, the examiner found the Veteran's back condition was more likely than not unrelated to the gunshot wound that the Veteran received in his left leg. The examiner did not address, however, the possible effects of the Veteran's repeated and frequent jumps from hovering helicopters while the Veteran was carrying heavy military equipment. Further the examiner stated that the Veteran's back condition was not "related" to the Veteran's left leg gunshot wound residuals and that radiographically, the Veteran demonstrated severe degenerative changes that would not be "attributable" to his gunshot wound of the lower extremity. The examiner's opinion is inadequate to adjudicate this claim under 38 C.F.R. § 3.310.

The Board does not have the medical expertise to determine the nature and etiology of any back disorder. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

VA should obtain another opinion regarding the nature and etiology of any back disorder.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2010 examination. If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician. A new examination is required only if deemed necessary by the examiner.

(a) The examiner should diagnose all low back disorders found to be present, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's lower back disorder(s) (a) was/were incurred in service, or is/are otherwise related to service, dates back to service, (b) or if diagnosed to include arthritis, manifest to a compensable degree within one year of separation from service, specifically including consideration of the Veteran's service in Vietnam where he routinely jumped, but did not parachute, from helicopters while the Veteran was carrying heavy military equipment.

(b) The examiner should opine as to whether it is at least as likely as not that the Veteran's low back disorder(s) is/are proximately due to, or the result of, his service-connected gunshot wound, specifically including consideration of the stress on his back that had already occurred prior to the shooting.

(c) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any low back disorder(s) has/have been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected gunshot wound, specifically including consideration of stress on his back that had already occurred prior to the shooting.
	
The examiner is asked to reconcile any opinion with the Veteran's contentions, to include his competent lay evidence, regarding the routine jumping from low hovering helicopters that may have damaged his back and his other testimony at his April 2014 hearing.

The examiner must remain mindful that the Veteran is competent to report experiencing relevant symptoms while in service, or continually since, because these symptoms require only his personal knowledge, not medical expertise. The examiner therefore must specifically address any claims by the Veteran that he experienced relevant symptoms during service, and similar symptoms since.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


